Title: To James Madison from Robert Ritchie, 30 June 1801 (Abstract)
From: Ritchie, Robert
To: Madison, James


30 June 1801, Port Républicain. Encloses (1) a report of U.S. merchant vessels entering the port from 1 Jan. to 30 June 1801, listing arrival and departure dates, cargoes, and owners; and (2) an aggregate of imports and exports.
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). 1 p.; docketed by Wagner as received 30 July. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

